DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 30-33, 36-37, and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent No. 8,952,410 B2).
Regarding claim 24, Kim discloses an optoelectronic component comprising:
a housing body (FIG. 2: 20, see col. 3, line 57);
an optical element (FIG. 2: 10, see col. 3, line 57); and
a rabbet comprising a shoulder and a cheek (FIG. 2: rabbet portions in corners of 20 including shoulder 24 and cheek inclined from the shoulder),

wherein the optical element is located in the rabbet such that a brim of the optical element rests on the shoulder of the rabbet (FIG. 2: corners of 10 fit over shoulder 24),
wherein the upper side of the housing body comprises a rectangular shape (FIG. 2: 20 is rectangular); and
wherein the shoulder of the rabbet is located only at corners of the rabbet (FIG. 2: 24 only at corners).
Regarding claim 30, Kim discloses the housing body comprises a cavity having an opening at the upper side of the housing body (FIG. 2: cavity formed inside 21).
Regarding claim 31, Kim discloses the rabbet encircled the opening of the cavity (FIG. 2: cheek of 21 encircles the cavity).
Regarding claim 32, Kim discloses the optical element covers the opening of the cavity (FIG. 2: 10 covers the opening in 21).
Regarding claim 33, Kim discloses a sidewall of the cavity is a reflector (FIG. 3: sidewall of cavity includes reflective surface 15).
Regarding claim 36, Kim discloses the optical element comprises an optical lens (FIG. 2: 10, see col. 3, line 62).
Regarding claim 37, Kim discloses the optical lens is arranged on a lower side of the optical element, wherein the optical lens extends into a cavity (FIG. 2: lens arranged on the lower side of 10 extending into cavity within 21).
Regarding claim 42, Kim discloses an optoelectronic component comprising:
a housing body with a cavity (FIG. 2: 20, see col. 3, line 57);
an optoelectronic semiconductor chip (FIG. 3: 30, see col. 6, line 57); and
an optical element with an outer surface (FIG. 2: 10, see col. 3, line 57),

wherein the optoelectronic semiconductor chip is arranged in the cavity (FIG. 3: 30 arranged within 21),
wherein the optoelectronic semiconductor chip is configured to emit light (see col. 6, line 57; LED emits light), and
wherein the light is at least partially coupled into the optical element and is at least partially reflected by total internal reflection on the outer surface (FIG. 3: emitted light reflects off of 15).
Regarding claim 43, Kim discloses the optical element comprises an optical lens (see col. 3, line 62), wherein the optical lens extends into the cavity, and wherein the optical lens comprises the outer surface (FIG. 2: lens outer surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2).
Regarding claim 25, Kim discloses a height of the rabbet differs form a thickness of the brim of the optical element (FIG. 3: difference in height of 14 over top of 21). Kim does not explicitly disclose this measure as being less than a 40% difference. However, Kim does disclose that this difference affects an irradiation angle of the emitted light (see col. 5, lines 18-23). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Kim disclosing the results-effective property of the height difference, to optimize this difference and arrive at the claim 25 limitation. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2) in view of Ahn et al. (U.S. Pub. No. 2016/0126414 A1).
Regarding claim 26, Kim is silent in regards to a gap between the brim of the optical element and the cheek of the rabbet, and wherein the gap comprises a width below 200 micron.
Ahn discloses a gap between the brim of the optical element and the cheek of the rabbet (see paragraph 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Ahn to the teachings of Kim such that the optical element has a gap with the rabbet so as to allow for easy accommodation of an encapsulant that is provided in a subsequent process to complete insertion of the optical element (see paragraph 0046). 
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2) in view of Chou (U.S. Pub. No. 2009/0027884 A1).
Regarding claim 27, Kim is silent in regards to an obtuse angle is enclosed between the cheek of the rabbet and the shoulder of the rabbet.
Chou discloses an obtuse angle is enclosed between the cheek of the rabbet and the shoulder of the rabbet (FIG. 7: angled sidewall of 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chou to the teachings of Kim so as to provide a positioning portion which can engage with the optical element (see paragraph 0054).
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2) in view of Lee et al. (U.S. Pub. No. 2016/0005931 A1).
Regarding claim 28, Kim is silent in regards to a glue is arranged between the shoulder of the rabbet and the brim of the optical element.
Lee discloses a glue is arranged between the shoulder of the rabbet and the brim of the optical element (see paragraph 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Kim so as to bond the lends to the housing (see paragraph 0061).
Regarding claim 29, Kim, as previously modified by Lee, discloses the glue extends to a region between the cheek of the rabbet and the brim of the optical element (see paragraph 0061).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2) in view of Choi (U.S. Pub. No. 2013/0049049 A1).
Regarding claim 34, Kim is silent in regards to gold.
Choi discloses (see paragraph 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Choi, including the specific material of the reflective surface, to the teachings of Kim. The rationale being that this modification is merely the selection of gold for its use as a reflector, and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2) in view of Choi (U.S. Pub. No. 2013/0049049 A1) as applied to claim 34 above, and further in view of Lee et al. (U.S. Pub. No. 2016/0005931 A1).
Regarding claim 35, the combination is silent in regards to a glue partially covering the reflector.
Lee discloses a glue between the optical element and the rabbet (see paragraph 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Lee to the teachings of Kim so as to bond the lends to the housing (see paragraph 0061). In applying the teachings of Lee to the teachings of the combination, the glue between the optical element and the rabbet will be formed so as to partially cover the reflector which comprises the outer sidewalls of the optical element. 
Claims 38 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2) in view of Goldstein et al. (U.S. Pub. No. 2016/0047528 A1).
Regarding claim 38, Kim is silent in regards to an asymmetric lens.

Regarding claim 44, Kim is silent in regards to an asymmetric lens.
Goldstein discloses the optical lens is asymmetric (FIG. 1, see paragraph 0013). It would have been obvious to one of ordinary skill in the art to apply the asymmetry of Goldstein to the lens of Kim so as to increase efficiency (see paragraph 0069).
Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,952,410 B2) in view of Clark et al. (U.S. Pub. No. 2013/0322068 A1).
Regarding claim 39, Kim discloses a carrier wherein the housing body is arranged on the upper side of the carrier (FIG. 3: 20 arranged over carrier including leads).
Kim is silent in regards to a die attach pad arranged on an upper side of the carrier and a solder pad arranged on a lower side of the carrier.
Clark discloses a die attach pad arranged on an upper side of the carrier and a solder pad arranged on a lower side of the carrier (FIG. 1: die attach pad 18 on upper side of 12; FIG. 3: solder pad 38/40/42 on lower side of 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Clark to the teachings of Kim so as to form the LED on a submount (see paragraph 0042).
Regarding claim 40, Kim, as previously modified by Clark discloses at least one via contact extends through the carrier between the die attach pad and the solder pad (FIG. 4: 28, see paragraph 0045).
Regarding claim 41, Kim, as previously modified by Clark discloses a lower side of the housing body comprises a cut-out and wherein an optoelectronic semiconductor chip is arranged on the die attach pad of the carrier in the cut-out of the housing body (see Kim FIG. 3: chip 30 arranged in cut-out of the housing body; in the combination this position corresponds with that of die attach pad 19 of Clark).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819